Citation Nr: 0017493	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  98-00 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether a claim of entitlement to service connection for 
fibromyalgia, to include as secondary to a service connection 
back disability, is well grounded.

2.  Entitlement to service connection for fibromyalgia, to 
include as secondary to a service connection back disability.

3.  Entitlement to an increased disability rating for a low 
back disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
December 1979.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a July 1997 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein an increased disability 
rating for a low back disability was denied.  The veteran 
also appeals a May 1998 rating action wherein service 
connection for fibromyalgia was denied.  

The issue of entitlement to service connection for 
fibromyalgia is the subject of the REMAND, below.

The Board finds that the veteran's increased rating claim is 
"inextricably intertwined" with the issue of service 
connection for fibromyalgia as the symptomatology of these 
disabilities may overlap.  Similarly, the Board notes that 
the requested development on REMAND may yield information 
probative to the issue of an increased rating for a low back 
disability.  Accordingly, the Board will postpone 
adjudication of the veteran's claim for an increased rating 
for a low back disability, pending adjudication of the 
veteran's claim for service connection for fibromyalgia.


FINDINGS OF FACT

1.  The veteran currently has fibromyalgia.

2.  A private physician has linked the veteran's current 
fibromyalgia to his active military service or, in the 
alternative, to a service connected back disability.


CONCLUSION OF LAW

The claim of entitlement to service connection for the 
fibromyalgia is well grounded.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 1999); Ramey v. Brown, 9 Vet. App. 40 (1996); Caluza 
v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible. If he has not, the appeal fails as to that claim, 
and the Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999);  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In order to establish secondary service connection, the 
claimed disability must be proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. § 3.310 
(1999).  The veteran contends that his current fibromyalgia 
is secondarily service connected to his service-connected 
back disability.  After a review of the evidence, the Board 
finds that the veteran's claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 
that is, he has presented a claim that is plausible. 

In the present case, service connection has been established 
for a lumbar back disability as a result of an inservice back 
injury in January 1979.   A December 1997 statement from Dr. 
Paul S. Scalici from the Baptist Health Center indicates that 
the veteran has fibromyalgia.  Dr. Scalici noted that the 
veteran was service connected for a low back disability when 
he fell while holding and using a hydraulic jack.  He opined 
that the "prior event caused his fibromyalgia."  A December 
1998 from Dr. David A. McLean of the Birmingham Rheumatology 
Clinic indicates that the veteran has symptoms characteristic 
of fibromyalgia syndrome.   

It is unclear from Dr. Scalici's statement whether he is 
indicating that the veteran's fibromyalgia is directly 
related to the inservice incident in which the veteran fell 
or whether he is indicating that the veteran's fibromyalgia 
developed as a result of his service connected back 
disability.  In either event, the Board finds that Dr. 
Scalici's statement is sufficient to provide a nexus between 
the veteran's current disability and his active service as 
required under Caluza.  

Therefore, as there is evidence that the veteran's 
fibromyalgia is related to either an inservice injury or a 
service connected back disability, the Board finds that he 
has satisfied the requirement of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  It is now 
incumbent upon VA to reconsider this claim on the merits; 
therefore, this claim is accordingly remanded for further 
development. (see REMAND, below).


ORDER

The claim of entitlement to service connection for 
fibromyalgia is well grounded.  To this extent, the appeal is 
granted.


REMAND

Because the claim of entitlement to service connection for 
fibromyalgia is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

As indicated above, Dr. Scalici's statement is ambiguous.  It 
is unclear whether he is relating the veteran's current 
fibromyalgia to his service connected back disability on a 
secondary basis or to on a direct basis to an inservice 
injury.  The Board feels that further clarification of the 
Dr. Scalici's statements would be probative.  

In addition, the Board is of the opinion that a VA 
examination would be probative in ascertaining the etiology 
of the veteran's fibromyalgia.  See Talley v. Brown, 6 Vet. 
App. 72, 74 (1993) (VA must provide a contemporaneous medical 
examination when there exists certain ambiguities regarding a 
claimant's disorder, or its etiology).  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should contact Dr. Scalici for 
clarification of his December 30, 1997 
statement.  In particular, Dr. Scalici 
should be asked to:

a)  proffer an opinion as to whether 
the veteran's fibromyalgia is "more 
likely than not" (i.e., the 
probability is greater than 50%); 
"as least as likely as not" (i.e., 
the probability is equal to or 
greater than 50%); or "not as least 
as likely as not" (i.e., the 
probability is less than 50%) 
proximately due to or the result of 
the veteran's service connected low 
back disability; and 

b)  proffer an opinion as to whether 
the veteran's fibromyalgia is "more 
likely than not" (i.e., the 
probability is greater than 50%); 
"as least as likely as not" (i.e., 
the probability is equal to or 
greater than 50%); or "not as least 
as likely as not" (i.e., the 
probability is less than 50%) 
directly due to or the result of an 
inservice disease or injury. 

c) provide a complete rationale for 
all conclusions or opinions 
rendered.  Dr. Scalici should be 
asked to identify any and all 
medical records that he relied upon 
to formulate his opinion.  

2.  The RO should identify any and all 
medical records identified by Dr. Scalici 
that have not been associated with the 
claims folder.  After securing the 
necessary release, the RO should obtain 
these records.

3.  Upon completion of the above, the 
veteran should be afforded a VA 
examination to ascertain the etiology of 
his fibromyalgia.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should be asked to:

a)  review the claims folder prior 
to compiling his or her report and 
should indicate on the report that 
such review has been completed;

b)  proffer an opinion as to whether 
the veteran's fibromyalgia is "more 
likely than not" (i.e., the 
probability is greater than 50%); 
"as least as likely as not" (i.e., 
the probability is equal to or 
greater than 50%); or "not as least 
as likely as not" (i.e., the 
probability is less than 50%) 
proximately due to or the result of 
the veteran's service connected low 
back disability; and 

c) proffer an opinion as to whether 
the veteran's fibromyalgia is "more 
likely than not" (i.e., the 
probability is greater than 50%); 
"as least as likely as not" (i.e., 
the probability is equal to or 
greater than 50%); or "not as least 
as likely as not" (i.e., the 
probability is less than 50%) 
directly due to or the result of an 
inservice disease or injury. 

d) provide a complete rationale for 
all conclusions or opinions 
rendered.

4.  Upon completion of the foregoing, the 
RO should review the claims folder and 
ensure that all of the development action 
has been conducted and completed in full.  
Specific attention is directed to the 
examination report.  The Court has held 
that, if the requested examination does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet.App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); Ardison v. Brown, 6 
Vet.App. 405, 407 (1994).

5.  The RO should then review the issues 
on appeal, if appropriate.  If the 
decision remains adverse to the veteran, 
in whole or in part, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
evidence.  No inference should be drawn regarding the final 
disposition of this claim.  The veteran is hereby informed 
that failure to cooperate with the requested development may 
have an adverse effect upon his claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

